NewmaN, J.
This case is governed by the decision of this court in the case of Bong v. Parmentier, 87 Wis. 129. It is not distinguishable in principle from that case. The copartnership, as such, had no right of exemption. The copartners had no such right in the copartnership property until after a severance. The assignment conveys the entire copartnership property, unssvered, to the assignee. No *109claims of exemptions were made for nearly a month after the entire property had been in the possession of the as-signee, and he had expended labor and money upon it in caring for it, insuring it, and getting it ready to be sold. This was a waiver of the right to have an exemption from the partnership property.
By the Oourt.— The order of the circuit court is reversed.